Dismissed and Memorandum Opinion filed October 1, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00786-CR

                          ENQU ZELEKE, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1353854

                  MEMORANDUM                    OPINION


      After a jury trial, appellant was convicted of the offense of possession of a
controlled substance and sentenced to confinement for two years in the State Jail
Division of the Texas Department of Criminal Justice on March 26, 2013. No
motion for new trial was filed. Appellant’s notice of appeal was not filed until
August 9, 2013.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices McCally and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2